DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “there is space between the bowl and the smoking pipe body through which at least some air that enters the smoking pipe body through the air hole can pass by the bowl to the mouthpiece end without entering the bowl” in lines 19-21 of claim 1 and in lines 17-19 of claim 11 is not supported by the original disclosure. The specification states “An air hole 21 allows air to flow into pod end 12 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 3792704) in view of Pratt et al. (US 20140158129) and Palenscar (US 4074723).
Claims 1 and 11. Parker discloses a tobacco pipe smoking system having a pipe 10 (smoking pipe body) and tobacco capsule 11/40 (pod). The pipe 10 has a bowl 12 (cavity) at one end (pod end) and stem 13 at the opposite end (mouthpiece end). Within 
Parker discloses that the end (pod end) which is nearest bowl 12 has an oblong shape. The pipe has a circular shape where the pod end and the mouthpiece end connect, and the mouthpiece end extends toward a mouthpiece opening having an oblong shape (Parker Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date that the mouthpiece end may be modified to be round and the pod end modified to be square instead of oblong, with the pipe body gradually transitioning between square and round between the two ends, since changes in shape are considered obvious absent persuasive evidence that the particular shape is significant (MPEP § 2144.04(IV)(B)).
Parker does not explicitly disclose that the insert 30 (pod holder) comprises a magnetic material positioned on the insert 30 (pod holder) to securely hold, via a magnetic field, the tobacco capsule 11/40 (pod) to the insert 30 (pod holder), or that the tab 43 (lip) of the tobacco capsule 11/40 (pod) is composed of a material attracted to the magnetic material.

Pratt et al. teaches that the magnetic portions described above can facilitate attachment of the bowl 250 to the vaporizer 10, which can be of benefit to people with dexterity issues or reduced physical capacity, such as Parkinson's disease, or the elderly ([0182]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the means 14 for supporting the tobacco capsule 11 disclosed by Parker may be replaced by the magnetic attachment portion 251 and vaporizer magnetic portion 258 of Pratt et al so that securing the tobacco capsule in the bowl is easier for people with dexterity issues or reduced physical capacity.



Palenscar discloses a smoking pipe having a bowl 10 with a tobacco chamber 11 formed by the bowl wall 12. Air passages 16 are provided which extend from the top end of the bowl 10 to the bottom thereof, where they are connected together by a connecting chamber or juncture chamber best shown at 17 in FIG. 4. The stem opening is connected to one of the air passages as indicated at 19, and, therefore, the stem opening 14 is connected to the juncture chamber so that it is thereby connected to all of the air passages. When the smoker draws on the stem, air is drawn downwardly through the burning portion of the tobacco, as indicated by the arrows 24. This draws air with its oxygen through the coals, and causes the burning process to continue and the burning action moves downwardly as the pipe is smoked. The smoke from the burning tobacco is drawn downwardly through the tobacco as indicated by arrows 25 and flows into the juncture chamber 17, and also toward the stem opening, as shown by the arrow 26, and thus reaches the stem opening 14 and ultimately the mouth of the smoker. At the same time air is drawn into the air passages indicated by the arrows 27 and flows a part of the air will flow through the air passages 16 to the stem opening 14 without entering the tobacco, as indicated by the arrows, in the air passages in the lower part of the bowl, as shown in FIG. 3. The total cross-sectional area of air passages is such that the flow of air through the air passages will be restricted to the extent that the flow of air will not be so great that the flow of air through the tobacco in the chamber will be reduced to a minimum or to zero (Column 2, lines 36-46 and 60-64; Column 3, line 41-Column 4, line 40; Figures 1-4).
Palenscar teaches that the air flowing through air passages 16 dilutes the smoke and cools the smoke so that when the mixture of smoke and air reaches the lower end of the tobacco chamber and passes outwardly through the outlet opening 14 the smoke is at a highly satisfying temperature and will give a "cool" smoke (Column 3, lines 60-66). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pipe of Parker so that the air space between the tobacco capsule and the internal face of bowl 12 (the air space maintained by means 14) is in fluid communication with the smoke tunnel 16 to dilute and cool the smoke as taught by Palenscar.

Claims 3, 4, 13, and 14. Modified Parker discloses that the end (pod end) which is nearest bowl 12 has an oblong shape. The pipe has a circular shape where the pod end and the mouthpiece end connect, and the mouthpiece end extends toward a mouthpiece opening having an oblong shape (Parker Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date that the mouthpiece end may be modified to be round and the pod end modified to be square 
Claims 5 and 15. Modified Parker discloses that the pipe 10 has a bowl 12 (cavity) at one end (pod end) and stem 13 at the opposite end (mouthpiece end). The edge of the mouthpiece end has an oblong shape with rounded edges (Parker Figures 1-5).
Claims 6 and 16. Modified Parker discloses that the bowl 12 at the pod end of the pipe has an oblong shape with a substantially flat surface capable of lying flat such that a surface of the bowl 12 at the pod end is facing down (Parker Figures 1-5).
Claims 7 and 17. Modified Parker discloses that parts of the bowl 250 that are in contact with the vapor, including the bowl housing, bowl screen, bowl sleeve and the bowl cap housing, can be made of heat-resistant materials. In some embodiments, the bowl is made of stainless steel metal (Pratt [0183]). It would have been obvious to one of ordinary skill in the art that the capsule mounting insert 30 (pod holder) of Parker may be constructed of stainless steel so that it is heat-resistant.

Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 3792704) in view of Pratt et al. (US 20140158129), Palenscar (US 4074723), and further in view of Reimann (US 2017/0099874).
Claims 2 and 12. Parker in view of Pratt and Palenscar discloses the smoking pipe of claims 1 and 11 but does not disclose that the smoking pipe is made of food-grade silicone.

Reimann teaches that in the preferred embodiment of the invention, silicone is employed to fashion the pipe body, as silicone as a material is characterized by suitable levels of thermal stability, elasticity and chemical resistance ([0012]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the pipe could be made out of silicone. Although Reimann doesn’t explicitly teach food-grade silicone in particular, food-grade silicone is notoriously well known in the art and it would have been obvious to select a food-grade silicone for the pipe body of Reimann since it is an article who contacts substances for human consumption. 
Claims 8 and 18. Parker in view of Pratt and Palenscar discloses the smoking pipe of claims 1 and 11 but does not disclose that the pod is composed of food-grade stainless steel mesh.
Reimann discloses a smoking pipe having a bowl removably positioned within a bowl receiving portion of the pipe. The bowl may be formed of a food grade stainless steel, cold formed and includes a flange around its uppermost edge. The bowl is formed including one or more draft apertures formed in the lower segment of the bowl ([0014]).
Reimann discloses that in the preferred embodiment of the invention, a food grade stainless steel is used to form the bowl of the pipe, as food grade stainless steel is characterized by suitable levels of flame and heat resistance and chemical stability ([0012]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco capsule 11/40 (pod) of Parker could be constructed .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 3792704) in view of Pratt et al. (US 20140158129), Palenscar (US 4074723), and further in view of Khoury et al. (US 2011/0308537).
Claims 9 and 19. Parker in view of Pratt and Palenscar discloses the smoking pipe of claims 1 and 11 but does not disclose that the cover is composed of a food-grade stainless steel mesh that is placed over the bowl and is folded under the lip of the pod.
Khoury et al. discloses a hookah coal screen made of a rigid non-fume emitting material (or food grade material) such as stainless steel (preferred option), clay, or possible a high temperature plastic. Also, in the present invention, there is provided a brim/skirt on both the top and bottom so that the invention functions as a wind guard as well as acts to hold the screen on the tobacco bowl. (Abstract; Figures 6 and 8).
Khoury et al. teaches that the food-grade stainless steel screen permits re-use of the same screen, provides a better alternative to aluminum foil which easily burns and emits unsafe fumes, provides a transportable device, and provides a screen with an optimum hole pattern for best air flow through the bowl ([0021]-[0035]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a food-grade stainless steel mesh for cover 42 of Parker. While Khoury does not explicitly disclose that the screen is folded under a lip to secure it the bowl, it would . 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 3792704) in view of Pratt et al. (US 20140158129), Palenscar (US 4074723), and further in view of Khoury et al. (US 2011/0308537) and Beaver (US 5746226).
Claims 10 and 20. Parker in view of Pratt and Palenscar discloses the smoking pipe of claims 1 and 11 but does not disclose that the cover is composed of a food-grade stainless steel mesh that is placed over the bowl and is folded under the lip of the pod, or that a top layer of smoking paper is within the pod.
Khoury et al. discloses a hookah coal screen made of a rigid non-fume emitting material (or food grade material) such as stainless steel (preferred option), clay, or possible a high temperature plastic. Also, in the present invention, there is provided a brim/skirt on both the top and bottom so that the invention functions as a wind guard as well as acts to hold the screen on the tobacco bowl. (Abstract; Figures 6 and 8).
Khoury et al. teaches that the food-grade stainless steel screen permits re-use of the same screen, provides a better alternative to aluminum foil which easily burns and emits unsafe fumes, provides a transportable device, and provides a screen with an optimum hole pattern for best air flow through the bowl ([0021]-[0035]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a food-grade stainless steel mesh for cover 42 of Parker. While Khoury does not explicitly disclose that the screen is folded under a lip to secure it the bowl, it would 
Beaver discloses a smoking pipe and method of filling, wherein a tobacco insert 40 is wrapped in cigarette paper and placed within bowl 12 (Column 5, lines 46-65; Figures 1-8).
Beaver teaches that the tobacco insert is wrapped is an envelope 58 made of an appropriate combustible material such as cigarette paper, which helps tobacco insert 40 maintain its shape (Column 5, lines 46-65). It would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco placed within bowl 12 of Parker may be wrapped in cigarette paper, thus having a top layer of smoking paper, in order for the tobacco to maintain a shape which fits within bowl 12. 

Response to Arguments
Applicant's arguments filed 9/28/20 have been fully considered but they are not persuasive.
Applicant argues that air hole 21 in Figure 4 allows air to enter hollow tube 10 and does not enter hollow tube 10 through cavity 24 or through the pod, thus constituting an “air path not entering the straight hollow tube through the pod or the pod cavity”. Examiner disagrees and maintains that this limitation is not supported by the original disclosure. The specification states “An air hole 21 allows air to flow into pod end 12 during smoking” in paragraph [0015] but contains no disclosure of an air path which does not enter the straight hollow tube through the pod or pod cavity. The specification states that the outer diameter 54 of the pod 50 is greater than the diameter 
Applicant argues that the vaporizer of Pratt is not similar to the claimed pipe besides the use of a magnet, which is not relevant to the subject matter of claim 1 and the combination amounts to a hindsight piecemeal reconstruction. Examiner argues that Pratt is relevant because it teaches magnetic portions of a vaporizer to facilitate attachment of the bowl 250 to the vaporizer 10, which can be of benefit to people with dexterity issues or reduced physical capacity, such as Parkinson's disease, or the elderly ([0182]). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s remaining arguments relate to claim amendments that are addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747